DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an aircraft system for carrying out an aircraft-specific function” in claims 1 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-8, and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alderman et al. (US 2016/0159464).
As to claim 1, Alderman teaches an aircraft (as shown for example in Figure 1) comprising: a primary structural element extending along a main axis of the aircraft (as shown for example in Figure 2, wing spar 16 extends along a wing axis of an aircraft); a monolithic structural component (wing rib 20), which is produced by a three-dimensional printing method (this is a product-by-process limitation. See MPEP 2113. Alderman teaches [0011]: “The wing rib may be manufactured by an additive manufacturing process.”); and an aircraft system for carrying out an aircraft-specific function (this limitation invokes 112(f) as described above. The present invention describes an “aircraft system” in paragraph 0017 as a control unit, such as an actuator or drive; a lead for supplying such control units with electric or hydraulic energy, or data. The function can also merely provide lift for the aircraft through the shape of the monolithic structural component. The function can provide fuel if the system is a fuel tank. Examiner notes that Alderman teaches wing rib 20 has a duct 38 which is capable of supplying hydraulic energy, and is also capable of being used as a conduit to supply electrical energy or data); wherein the monolithic structural component is fixed on the primary structural element ([0024]: “The ; and wherein the monolithic structural component accommodates the aircraft system (as described above, the wing rib 20 comprises a duct 38, which accommodates the disclosed aircraft system.).
As to claim 2, Alderman teaches the aircraft according to Claim 1, further comprising: a plurality of additional monolithic structural components (there are a plurality of wing ribs 20 as shown in Figure 2); wherein each monolithic structural component of the plurality of additional monolithic structural components is produced by a three-dimensional printing method (this is a product-by-process limitation. See MPEP 2113. Alderman teaches [0011]: “The wing rib may be manufactured by an additive manufacturing process.”); wherein the monolithic structural components are fixed on the primary structural element adjacent to one another along the main axis of the aircraft to form a basic structure of the aircraft (as shown in Figure 2, the wing ribs 20 are fixed adjacent to one another along the wing axis of the aircraft. See also [0029]: “The suction conduits 34 of all of the wing ribs 20 are fluidically connected together via suction pipe sections 53 disposed between adjacent wing ribs 20.”).
As to claim 3, Alderman teaches the aircraft according to Claim 1, wherein the monolithic structural component has a porous structure (wing rib 20 has cutouts 32 which “reduce the weight of the rib 20” [0025]. These cutouts are interpreted as making the rib 20 porous.).
As to claim 4, Alderman teaches the aircraft according to Claim 1, wherein the primary structural element (spar 16) has a spar of a wing structure of the aircraft (as shown for example in Figure 2).
As to claim 7, Alderman teaches the aircraft according to Claim 1, wherein the aircraft system is a system from a group comprising an electric lead, a hydraulic line, a control cable, a control unit and a tank (Alderman teaches the duct 38 is useful for applying suction to the wing skin surface, which is a hydraulic line).
As to claim 8, Alderman teaches the aircraft according to Claim 1, wherein the aircraft system is embedded in the monolithic structural component (the duct 38 is embedded in the wing rib 20).
As to claim 12, Alderman teaches a method for producing an aircraft, the method comprising the steps of: providing an elongate primary structural element extending along a main axis of the aircraft (wing spar 16 as shown in Figure 2 extending along the wing axis of the airplane of Figure 1); three-dimensionally printing at least one monolithic structural component ([0011]: “The wing rib may be manufactured by an additive manufacturing process.”); providing an aircraft system for carrying out an aircraft-specific function (this limitation invokes 112(f) as described above. The present invention describes an “aircraft system” in paragraph 0017 as a control unit, such as an actuator or drive; a lead for supplying such control units with electric or hydraulic energy, or data. The function can also merely provide lift for the aircraft through the shape of the monolithic structural component. The function can provide fuel if the system is a fuel tank. Examiner notes that Alderman teaches wing rib 20 has a duct 38 which is capable of supplying hydraulic energy, and is also capable ; fixing the at least one monolithic structural component on the primary structural element ([0024]: “The structural framework comprises leading edge wing ribs 20 attached to the leading edge spar 16 and extending in a direction substantially perpendicular to the direction of extent of the spar 16.”); and integrating the aircraft system into a receiving region of the at least one monolithic structural component (duct 38 is an integrated hydraulic aircraft system).
As to claim 13, Alderman teaches the method according to Claim 12, further comprising the step of: integrating the aircraft system into the receiving region of the at least one monolithic structural component during three-dimensional printing of the at least one monolithic structural component (the duct 38 is made by additively manufacturing, and is integrated into the monolithic structure as shown in the Figures.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Alderman.
As to claim 9, Alderman teaches the aircraft according to Claim 1, but does not discuss the specifics of the joint between the wing rib and the wing spar. The specific joint technique is a product-by-process limitation. Examiner notes there are relatively few ways of connecting aircraft structural components together, as discussed at Applicant’s paragraphs 0030-0032. Thus, the choice of connection falls under an “obvious to try” designation. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for any reasonable connection between the wing rib and wing spar, including the ways described in claim 9. See MPEP 2143 E.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Alderman as applied to claim 1 above, and further in view of Tyler et al. (US 2018/0118324).
As to claim 5, Alderman teaches the aircraft according to Claim 1, but does not teach the primary structural element has a keel beam of a fuselage structure of the aircraft. Rather, Alderman’s structure is directed entirely to a wing structure. However, in the field of additive manufacturing components of aircraft bodies, both wing and keel portions of airplanes were known to be manufactured by similar methods. See Tyler which teaches an analogous method of additively manufacturing airplane bodies. While Tyler is largely directed to methods of additively manufacturing aircraft wings 
As to claim 6, Alderman teaches the aircraft according to Claim 1, but does not teach: the primary structural element has a spar of a wing structure of the aircraft; and the primary structural element has a keel beam of a fuselage structure of the aircraft. .
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Alderman as applied to claim 1 above, and further in view of Beyer et al. (US 2015/0298213).
As to claim 10, Alderman teaches the aircraft according to Claim 1, but does not teach the monolithic structural component is produced from a metallic alloy. Alderman is silent as to the material of the wing rib 20, except to mention in [0027] that it is additively manufactures, or could be cast or machined as a single piece. Examiner notes that it is widely understood for structural aerospace components that are variously additively manufactures, cast, or machined to be made from metal. See Beyer which teaches an aerospace component that is additively manufactured by combinations of metals in order to achieve a specific desired material property, which may change along the length of the part. Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided the monolithic structure of Alderman to be produced from a metallic alloy. Such a person would have been motivated to do so in view of the teachings of Beyer in order to impart the wing rib of Alderman with desirable material properties which change along its length.
As to claim 11, Alderman in view of Beyer teaches the aircraft according to Claim 10, wherein composition of the metallic alloy of the monolithic structural component changes along the primary structural element (as taught by Beyer. The benefit of performing this transition may be to provide for varying levels of strength or weight of the structural components as desired.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        23 February 2021